Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14, 16, 20, 22, 23, 26, 41, 43- 45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 14, none of the prior art teaches or suggests, alone or in combination, “a sacrificial adhesive including a heat releasable polymer adhesive disposed between the carrier and the contact pad, wherein a lateral edge of the sacrificial adhesive is aligned with a lateral edge of the contact pad”.

With regards to claim 20, none of the prior art teaches or suggests, alone or in combination, “a sacrificial adhesive disposed between the carrier and semiconductor die, wherein a width of the sacrificial adhesive is approximately equal to a width of the contact pad, wherein the sacrificial adhesive contacts the contact pad for an entire width of the contact pad, and wherein the semiconductor die is bonded to the carrier by the sacrificial adhesive;”.

Claims 16, 41 and 45 and 22, 23, 26, 43, 44 is allowed by virtue of their dependency on the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891